SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2016 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In July, 2016 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 7,303,286 0.0465 0.0465 ADR (*) Common 1,271,100 0.0081 0.0081 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common Ágora Corretora Sell 01 1,000 19.09 19,090.00 Shares Common Ágora Corretora Sell 06 1,000 19.11 19,110.00 Shares Common Ágora Corretora Sell 06 1,000 19.27 19,270.00 Shares Common Ágora Corretora Sell 07 1,000 19.05 19,050.00 Shares Common Ágora Corretora Sell 07 1,000 19.22 19,220.00 Shares Common Ágora Corretora Sell 08 2,000 19.25 38,500.00 Shares Common Ágora Corretora Sell 12 1,000 19.32 19,320.00 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 7,295,286 0.0464 0.0464 ADR (*) Common 1,271,100 0.0081 0.0081 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In July, 2016 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 28,913,125 0.1840 0.1840 ADR (*) Common 556,329 0.0035 0.0035 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common JP Morgan Sell 04 1,100 18.98 20,878.00 Shares Common JP Morgan Sell 04 2,600 18.99 49,374.00 Shares Common JP Morgan Sell 04 1,000 19.00 19,000.00 Shares Common JP Morgan Sell 04 4,700 19.01 89,347.00 Shares Common JP Morgan Sell 04 1,100 19.02 20,922.00 Shares Common JP Morgan Sell 04 1,900 19.03 36,157.00 Shares Common JP Morgan Sell 04 2,100 19.04 39,984.00 Shares Common JP Morgan Sell 04 3,200 19.05 60,960.00 Shares Common JP Morgan Sell 04 25,700 19.06 489,842.00 Shares Common JP Morgan Sell 04 24,200 19.07 461,494.00 Shares Common JP Morgan Sell 04 7,100 19.08 135,468.00 Shares Common JP Morgan Sell 04 13,700 19.09 261,533.00 Shares Common JP Morgan Sell 04 17,800 19.10 339,980.00 Shares Common JP Morgan Sell 04 20,200 19.11 386,022.00 Shares Common JP Morgan Sell 04 17,000 19.12 325,040.00 Shares Common JP Morgan Sell 04 5,400 19.13 103,302.00 Shares Common JP Morgan Sell 04 5,800 19.14 111,012.00 Shares Common JP Morgan Sell 04 6,900 19.15 132,135.00 Shares Common JP Morgan Sell 04 9,400 19.16 180,104.00 Shares Common JP Morgan Sell 04 17,800 19.17 341,226.00 Shares Common JP Morgan Sell 04 11,800 19.18 226,324.00 Shares Common JP Morgan Sell 04 10,100 19.19 193,819.00 Shares Common JP Morgan Sell 04 9,200 19.20 176,640.00 Shares Common JP Morgan Sell 04 2,200 19.21 42,262.00 Shares Common JP Morgan Sell 04 3,400 19.22 65,348.00 Shares Common JP Morgan Sell 04 3,400 19.23 65,382.00 Shares Common JP Morgan Sell 04 6,100 19.24 117,364.00 Shares Common JP Morgan Sell 04 3,200 19.25 61,600.00 Shares Common JP Morgan Sell 04 6,100 19.26 117,486.00 Shares Common JP Morgan Sell 04 2,300 19.27 44,321.00 Shares Common JP Morgan Sell 04 5,500 19.28 106,040.00 Shares Common JP Morgan Sell 05 800 18.96 15,168.00 Shares Common JP Morgan Sell 05 3,000 18.97 56,910.00 Shares Common JP Morgan Sell 05 11,700 18.98 222,066.00 Shares Common JP Morgan Sell 05 13,700 18.99 260,163.00 Shares Common JP Morgan Sell 05 9,100 19.00 172,900.00 Shares Common JP Morgan Sell 05 7,600 19.01 144,476.00 Shares Common JP Morgan Sell 05 8,800 19.02 167,376.00 Shares Common JP Morgan Sell 05 14,000 19.03 266,420.00 Shares Common JP Morgan Sell 05 14,000 19.04 266,560.00 Shares Common JP Morgan Sell 05 22,300 19.05 424,815.00 Shares Common JP Morgan Sell 05 26,300 19.06 501,278.00 Shares Common JP Morgan Sell 05 31,000 19.07 591,170.00 Shares Common JP Morgan Sell 05 26,300 19.08 501,804.00 Shares Common JP Morgan Sell 05 6,800 19.09 129,812.00 Shares Common JP Morgan Sell 05 6,200 19.10 118,420.00 Shares Common JP Morgan Sell 05 5,100 19.11 97,461.00 Shares Common JP Morgan Sell 05 4,100 19.12 78,392.00 Shares Common JP Morgan Sell 05 9,200 19.13 175,996.00 Shares Common JP Morgan Sell 05 8,100 19.14 155,034.00 Shares Common JP Morgan Sell 05 4,000 19.15 76,600.00 Shares Common JP Morgan Sell 05 3,300 19.16 63,228.00 Shares Common JP Morgan Sell 05 4,900 19.17 93,933.00 Shares Common JP Morgan Sell 05 2,100 19.18 40,278.00 Shares Common JP Morgan Sell 05 400 19.19 7,676.00 Shares Common JP Morgan Sell 05 25,000 19.22 480,500.00 Shares Common JP Morgan Sell 05 8,600 19.27 165,722.00 Shares Common JP Morgan Sell 05 32,000 19.29 617,280.00 Shares Common JP Morgan Sell 06 500 18.97 9,485.00 Shares Common JP Morgan Sell 06 1,000 18.98 18,980.00 Shares Common JP Morgan Sell 06 1,400 18.99 26,586.00 Shares Common JP Morgan Sell 06 14,800 19.00 281,200.00 Shares Common JP Morgan Sell 06 27,200 19.01 517,072.00 Shares Common JP Morgan Sell 06 48,000 19.02 912,960.00 Shares Common JP Morgan Sell 06 40,000 19.03 761,200.00 Shares Common JP Morgan Sell 06 38,600 19.04 734,944.00 Shares Common JP Morgan Sell 06 94,100 19.05 1,792,605.00 Shares Common JP Morgan Sell 06 31,500 19.06 600,390.00 Shares Common JP Morgan Sell 06 11,300 19.07 215,491.00 Shares Common JP Morgan Sell 06 12,100 19.08 230,868.00 Shares Common JP Morgan Sell 06 37,900 19.09 723,511.00 Shares Common JP Morgan Sell 06 48,400 19.10 924,440.00 Shares Common JP Morgan Sell 06 22,000 19.11 420,420.00 Shares Common JP Morgan Sell 06 32,700 19.12 625,224.00 Shares Common JP Morgan Sell 06 59,300 19.13 1,134,409.00 Shares Common JP Morgan Sell 06 12,600 19.14 241,164.00 Shares Common JP Morgan Sell 06 18,600 19.15 356,190.00 Shares Common JP Morgan Sell 06 17,800 19.16 341,048.00 Shares Common JP Morgan Sell 06 10,800 19.17 207,036.00 Shares Common JP Morgan Sell 06 6,800 19.18 130,424.00 Shares Common JP Morgan Sell 06 8,300 19.19 159,277.00 Shares Common JP Morgan Sell 06 4,200 19.20 80,640.00 Shares Common JP Morgan Sell 06 4,000 19.21 76,840.00 Shares Common JP Morgan Sell 06 10,000 19.22 192,200.00 Shares Common JP Morgan Sell 06 4,200 19.23 80,766.00 Shares Common JP Morgan Sell 06 4,900 19.24 94,276.00 Shares Common JP Morgan Sell 06 600 19.25 11,550.00 Shares Common JP Morgan Sell 06 2,100 19.26 40,446.00 Shares Common JP Morgan Sell 06 1,200 19.27 23,124.00 Shares Common JP Morgan Sell 06 100 19.28 1,928.00 Shares Common JP Morgan Sell 07 42,400 19.02 806,448.00 Shares Common JP Morgan Sell 07 21,100 19.03 401,533.00 Shares Common JP Morgan Sell 07 14,300 19.04 272,272.00 Shares Common JP Morgan Sell 07 19,600 19.05 373,380.00 Shares Common JP Morgan Sell 07 125,000 19.06 2,382,500.00 Shares Common JP Morgan Sell 07 53,300 19.07 1,016,431.00 Shares Common JP Morgan Sell 07 14,900 19.08 284,292.00 Shares Common JP Morgan Sell 07 13,300 19.09 253,897.00 Shares Common JP Morgan Sell 07 10,800 19.10 206,280.00 Shares Common JP Morgan Sell 07 11,100 19.11 212,121.00 Shares Common JP Morgan Sell 07 9,500 19.12 181,640.00 Shares Common JP Morgan Sell 07 3,400 19.13 65,042.00 Shares Common JP Morgan Sell 07 1,400 19.14 26,796.00 Shares Common JP Morgan Sell 07 12,000 19.15 229,800.00 Shares Common JP Morgan Sell 07 28,200 19.16 540,312.00 Shares Common JP Morgan Sell 07 21,400 19.17 410,238.00 Shares Common JP Morgan Sell 07 10,500 19.18 201,390.00 Shares Common JP Morgan Sell 07 18,000 19.19 345,420.00 Shares Common JP Morgan Sell 07 33,000 19.20 633,600.00 Shares Common JP Morgan Sell 07 33,900 19.21 651,219.00 Shares Common JP Morgan Sell 07 64,400 19.22 1,237,768.00 Shares Common JP Morgan Sell 07 38,800 19.23 746,124.00 Shares Common JP Morgan Sell 07 14,600 19.24 280,904.00 Shares Common JP Morgan Sell 07 9,400 19.25 180,950.00 Shares Common JP Morgan Sell 07 2,700 19.26 52,002.00 Shares Common JP Morgan Sell 07 700 19.27 13,489.00 Shares Common JP Morgan Sell 07 1,700 19.28 32,776.00 Shares Common JP Morgan Sell 07 2,600 19.29 50,154.00 Shares Common JP Morgan Sell 08 4,310 19.10 82,321.00 Shares Common JP Morgan Sell 08 9,800 19.11 187,278.00 Shares Common JP Morgan Sell 08 13,700 19.12 261,944.00 Shares Common JP Morgan Sell 08 13,200 19.13 252,516.00 Shares Common JP Morgan Sell 08 8,400 19.14 160,776.00 Shares Common JP Morgan Sell 08 7,100 19.15 135,965.00 Shares Common JP Morgan Sell 08 10,900 19.16 208,844.00 Shares Common JP Morgan Sell 08 11,500 19.17 220,455.00 Shares Common JP Morgan Sell 08 2,100 19.18 40,278.00 Shares Common JP Morgan Sell 08 4,600 19.19 88,274.00 Shares Common JP Morgan Sell 08 500 19.20 9,600.00 Shares Common JP Morgan Sell 08 800 19.21 15,368.00 Shares Common JP Morgan Sell 08 6,200 19.22 119,164.00 Shares Common JP Morgan Sell 08 5,700 19.23 109,611.00 Shares Common JP Morgan Sell 08 5,800 19.24 111,592.00 Shares Common JP Morgan Sell 08 900 19.25 17,325.00 Shares Common JP Morgan Sell 08 1,500 19.26 28,890.00 Shares Common JP Morgan Sell 08 100 19.27 1,927.00 Shares Common JP Morgan Sell 08 2,900 19.29 55,941.00 Shares Common JP Morgan Sell 08 500 19.30 9,650.00 Shares Common JP Morgan Sell 08 100 19.31 1,931.00 Shares Common JP Morgan Sell 08 2,800 19.32 54,096.00 Shares Common JP Morgan Sell 08 9,900 19.33 191,367.00 Shares Common JP Morgan Sell 08 26,100 19.34 504,774.00 Shares Common JP Morgan Sell 08 46,800 19.35 905,580.00 Shares Common JP Morgan Sell 08 50,200 19.36 971,872.00 Shares Common JP Morgan Sell 08 32,200 19.37 623.714.00 Shares Common JP Morgan Sell 08 52,600 19.38 1,019,388.00 Shares Common JP Morgan Sell 08 53,300 19.39 1,033,487.00 Shares Common JP Morgan Sell 08 47,300 19.40 917,620.00 Shares Common JP Morgan Sell 08 45,700 19.41 887,037.00 Shares Common JP Morgan Sell 08 21,400 19.42 415,588.00 Shares Common JP Morgan Sell 08 13,900 19.43 270,077.00 Shares Common JP Morgan Sell 08 10,000 19.44 194,400.00 Shares Common JP Morgan Sell 08 5,900 19.45 114,755.00 Shares Common JP Morgan Sell 08 3,100 19.46 60,326.00 Shares Common JP Morgan Sell 08 19,200 19.47 373,824.00 Shares Common JP Morgan Sell 08 19,700 19.48 383,756.00 Shares Common JP Morgan Sell 08 10,500 19.49 204,645.00 Shares Common JP Morgan Sell 08 15,000 19.50 292,500.00 Shares Common JP Morgan Sell 08 5,500 19.51 107,305.00 Shares Common JP Morgan Sell 08 2,000 19.52 39,040.00 Shares Common JP Morgan Sell 08 6,200 19.53 121,086.00 Shares Common JP Morgan Sell 08 2,600 19.54 50,804.00 Shares Common JP Morgan Sell 08 8,400 19.55 164,220.00 Shares Common JP Morgan Sell 08 300 19.56 5,868.00 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 26,472,515 0.1684 0.1684 ADR (*) Common 556,329 0.0035 0.0035 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In July, 2016 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 7,225 0.0000 0.0000 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 7,225 0.0000 0.0000 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 10, 2016 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
